Exhibit 10.50 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of December 30, 2016, is made by and between Towerstream Corporation, a Delaware corporation (“Company”), and the holder of Series D Preferred Stock (as defined herein) signatory hereto (the “Holder”). WHEREAS, pursuant to that certain Purchase Agreement (the “Purchase Agreement”), dated as of November 8, 2016, by and by and among MELODY SPECIAL SITUATIONS OFFSHORE CREDIT MINI-MASTER FUND, L.P., MELODY CAPITAL PARTNERS OFFSHORE CREDIT MINI- MASTER FUND, L.P., MELODY CAPITAL PARTNERS ONSHORE CREDIT FUND, L.P., FORTRESS CREDIT OPPORTUNITIES V CLO LIMITED, FORTRESS CREDIT OPPORTUNITIES III CLO LP, FORTRESS CREDIT FUNDING V LP (each, an “Assignor” and collectively, the “Assignors”), Melody Business Finance LLC, as Administrative Agent, and the Holder, whereby, among other things, the Holder paid $5,500,000 to the Assignors for $5,000,000 of liabilities consisting of principal and accrued interest of $4,935,834.16 and $64,165.84, respectively, (“Acquired Loan Amount”) under the outstanding term Loan Agreement (as defined in the Purchase Agreement) between the Assignors and the Company; WHEREAS, on November 9, 2016 the Company designated 1,000 shares of Series D Convertible Preferred Stock (the “Series D Preferred Stock”); WHEREAS, pursuant to that certain Exchange Agreement, dated as of November 9, 2016, by and between the Company and the Holder, the Holder exchanged the Acquired Loan Amount for 1,000 shares of Series D Preferred Stock (collectively, the “Melody Exchange Shares”) and warrants to purchase common stock of the Company, par value $0.001 per share (the “Common Stock”); WHEREAS, as of November 22, 2016, 622 of the Melody Exchange Shares remained issued and outstanding; WHEREAS, on November 22, 2016, the Company amended and restated the terms of the Series D Preferred Stock (the “Amendment and Restatement”), to among other things, (i) designate an aggregate of 4,421 shares of Series D Preferred Stock and (ii) effectuate a 1-for-5.5 forward split of the then issued and outstanding Melody Exchange Shares such that an aggregate of 3,421 Melody Exchange Shares were issued and outstanding; WHEREAS, on November 22, 2016, immediately following the Amendment and Restatement, the Company issued to the Holder an additional 1,000 shares of Series D Preferred Stock for an aggregate purchase price of $1,000,000, such that an aggregate of 4,421 shares of Series D Preferred Stock were issued and outstanding; WHEREAS, as of the date hereof, 2,466 shares of Series D Preferred Stock remain issued and outstanding, of which 2,466 Melody Exchange Shares remain issued and outstanding, and the Company wishes to issue Series F Preferred Shares (as such term is defined below) for 1,233 of the Melody Exchange Shares (the “Exchange Securities”) as provided herein; WHEREAS, the Company has authorized a new series of convertible preferred stock of the Company designated as Series F Convertible Preferred Stock, $0.001 par value, the terms of which are set forth in the Certificate of Designation of Preferences, Rights and Limitations of Series F Convertible Preferred Stock (the “Certificate of Designations”) in the form attached hereto as Exhibit A (together with any convertible preferred shares issued in replacement thereof in accordance with the terms thereof, the “Series F Preferred Shares”), which Series F Preferred Shares shall be convertible into Common Stock, in accordance with the terms of the Certificate of Designations; and WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities Act”), the Company desires to exchange with the Holder, and the Holder desires to exchange with the Company, the Exchange Securities for Series F Preferred Shares. 1 NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the Company and Holder agree as follows: 1.
